                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


JASON SHANNON STEWART                                                                 PLAINTIFF

v.                                    Civil No. 4:19-cv-04102

JANA TALLANT, Jail Administrator,
Howard County Detention Center;
SHERIFF BRIAN MCJUNKINS;
CHIEF DEPUTY JOHN ERIC GLADWELL; and
INVESTIGATOR BLAKE EUDY                                                           DEFENDANTS


                                             ORDER

       Currently before the Court is Plaintiff’s failure to obey a Court order and failure to

prosecute this case. Plaintiff, Jason Shannon Stewart, filed his Complaint and Application to

Proceed In Forma Pauperis (IFP) on August 26, 2019. (ECF Nos. 1, 2). On the same day, the

Court entered an Order granting Plaintiff’s Motion for IFP and directing Plaintiff to file an

amended complaint by September 18, 2019. (ECF No. 3).            Plaintiff did not file an amended

complaint by the deadline and still has not done so.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Federal Rules of Civil Procedure specifically contemplate dismissal of a case on the

grounds that the plaintiff failed to prosecute or failed to comply with orders of the court. Fed. R.

Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that the district court

possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a district

court has the power to dismiss an action based on “the plaintiff’s failure to comply with any court

order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).
       In the present case, Plaintiff has failed to obey an order of the Court and has failed to

prosecute this matter. Accordingly, pursuant to Federal Rule of Civil Procedure 41(b), Plaintiff’s

complaint (ECF No. 2) is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 3rd day of October, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge




                                                2
